Citation Nr: 9936005	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-04 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for depression and stress.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1973 to April 
1982.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDING OF FACT

The record contains medical notes dated August 1995 and June 
1997 that indicate the veteran suffers from depression and 
anxiety secondary to his service-connected disabilities.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
depression and stress is well grounded.


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon a preliminary review of the claims file, the Board 
concludes that the veteran's claim of service connection for 
depression and stress is well grounded.  In other words, the 
claim is plausible and capable of substantiation.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  In this regard, the 
Board observes that the record contains a medical progress 
note dated August 1995 which reflects that the veteran 
suffers from major depression and anxiety secondary to and 
inseparable from his service-connected disability, although 
the VA psychologist did not specify as to which disability he 
was referring.  The same psychologist, in a June 1997 
progress note, made the same statement, and he wrote 
"unemployable" next to it.  Again, he did not specify as to 
which disability he was referring, although the veteran's 
service-connected disabilities include seizure disorder, 
hypertension, hiatial hernia, colon polyp, sinitis, and 
hemorrhoids.  Moreover, the psychologist did not provide a 
rationale for his opinion, or specify the extent to which the 
veteran is suffering from anxiety and depression.  The 
veteran underwent a VA examination in October 1997, and he 
was diagnosed with depressive disorder with anxiety and some 
symptoms similar to post-traumatic stress disorder.  The VA 
examiner did not offer any opinion as to: (1) whether the 
veteran's psychiatric disorders were related to his period of 
active service, or (2) whether the psychiatric disorders were 
aggravated by his service-connected disabilities.  However, 
in light of the VA progress notes dated August 1995 and June 
1997, the Board finds the claim well grounded.


ORDER

The veteran's claim of entitlement to service connection for 
depression and stress is well grounded.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim of service connection for 
depression and stress.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.103 (1999); Talley v. Brown, 6 Vet. App. 72, 74 
(1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993).  If an examination 
report is incomplete, the Board must await its completion, or 
order a new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).

In this case, the veteran has applied for service connection 
for depression and stress, to include as secondary to his 
service-connected disabilities.  Under 38 C.F.R. § 3.310(a), 
a disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  Specifically, when aggravation of a disease or 
injury for which service connection has not been granted is 
proximately due to, or the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  In this case, however, the veteran's October 
1997 VA examination report does not contain an opinion as to 
whether his depression and anxiety were aggravated by his 
service-connected disabilities.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the etiology, nature, and 
extent of his depression and anxiety.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination, 
including the service medical records and 
medical opinions of all private and VA 
examiners.  The examiner's attention is 
directed to the progress notes of the VA 
psychologist dated August 1995 and June 
1997.  The examiner should comment on 
these medical progress notes.  All 
necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide diagnoses for all 
noted psychiatric disorders.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disorder is related to his 
period of active service.  If not, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that his current psychiatric disorders 
are proximately due to, or the result of, 
his service-connected disabilities.  
Finally, the examiner should offer an 
opinion as to whether the veteran's 
service-connected disabilities aggravate 
any psychiatric disorder from which the 
veteran is suffering.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for 
depression and anxiety.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999). 


 



